Citation Nr: 0620370	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had several periods of active service totaling 
thirteen years, two months, and 26 days, between June 1942 
and July 1957.  He died in August 2001.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
cause of the veteran's death.  

A hearing at the RO was held in February 2006 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

At the hearing, the appellant submitted additional evidence 
in support of her claim, along with a written waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2005).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



REMAND

An appellant must be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. § 
20.600 (2005).  A specific claim may be prosecuted at any one 
time by only one recognized organization, attorney, agent or 
other person properly designated to represent the appellant.  
38 C.F.R. § 20.601 (2005).  

In this case, in January 2002, shortly after filing her 
claim, the appellant completed a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, in favor of the American Legion.  

In January 2003, however, the appellant contacted the RO and 
indicated that she wished to revoke her power of attorney in 
favor of the American Legion and appoint the Georgia 
Department of Veterans Services as her new representative.  
She completed a VA Form 21-22 in favor of that organization 
in January 2003.  It is unclear why she appointed this 
organization, as she appears to reside in Florida.  
Nonetheless, the RO did not contact her to clarify her wishes 
and the January 2003 power of attorney therefore appears 
valid.  

Despite this designation, the record shows that the RO failed 
to provide copies of the January 2004 Statement of the Case, 
or any subsequent Supplemental Statement of the Case, to the 
Georgia Department of Veterans Services, the veteran's 
designated representative.  Under 38 C.F.R. § 19.30(a), VA s 
obligated to provide an appellant a Statement of the Case, 
with a separate copy provided to his or her representative.  
See also 38 C.F.R. § 19.31(b) (providing that a copy of the 
Supplemental Statement of the Case must be provided to the 
appellant's representative).  This procedural error is of a 
kind that could prejudice the ability of the appellant to 
prosecute her appeal and obtain the benefit sought.  See 
Simmons v. West, 14 Vet. App. 84, 89-90 (2000).

The Board further notes that in November 2005, the Georgia 
Department of Veterans Service contacted the RO and advised 
that they held the power of attorney in the appellant's case.  
They asked that they be kept informed "of action taken by 
furnishing us copies of all correspondence relative to this 
claim."  Also submitted was another VA Form 21-22 in which 
the appellant again designated the Georgia Department of 
Veterans Services as her accredited representative.

Nonetheless, in April 2006, when the appellant appeared at a 
Board hearing at the RO, she was accompanied by a 
representative of the American Legion.  As set forth above, 
the appellant revoked her power of attorney in favor of the 
American Legion in January 2003 and made quite clear that she 
wished to appoint the Georgia Department of Veterans 
Services.  The Board notes that the Georgia Department of 
Veterans Services was not provided notification of the April 
2006 Board hearing, nor is there any indication that such 
organization was afforded an opportunity to prepare a VA Form 
646 in support of the appeal.  

Based on the record, the Board finds that the appellant has 
not been accorded her full right to representation during all 
stages of the appeal.  38 C.F.R. § 20.600.  This procedural 
defect must be remedied on remand.  

In addition, the RO must provide the appellant and her 
representative with appropriate notification as required by 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  In that regard, 
the United States Court of Appeals for Veterans Claims 
(Court) has recently issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet had 
the opportunity to issue a letter complying with these 
additional requirements.  Thus, a remand is necessary.  


Accordingly, the case is REMANDED for the following action:

1.  The 
veteran 
and her 
represent
ative 
should be 
provided 
with 
notice 
under 38 
U.S.C.A. 
§ 5103(a) 
and 38 
C.F.R. § 
3.159(b), 
which 
includes 
an 
explanati
on as to 
the 
informati
on or 
evidence 
needed to 
establish 
a 
disabilit
y rating 
and 
effective 
date, as 
outlined 
by the 
Court in 
Dingess/H
artman.  

2.  After 
taking 
any 
additiona
l action 
required 
as a 
result of 
any 
response 
from the 
appellant 
or her 
represent
ative to 
the 
notificat
ion 
letter 
reference
d above, 
the RO 
should 
review 
the claim 
of 
service 
connectio
n for the 
cause of 
the 
veteran's 
death, 
consideri
ng all 
the 
evidence 
of 
record. 

3.  If 
the 
benefits 
sought on 
appeal 
remain 
denied, 
the 
appellant 
and her 
represent
ative 
should be 
furnished 
a 
supplemen
tal 
statement 
of the 
case and 
given the 
opportuni
ty to 
respond 
thereto.  
To ensure 
that the 
appellant 
is 
accorded 
the full 
right of 
represent
ation, 
the 
Supplemen
tal 
Statement 
of the 
Case 
should 
include 
reference 
to all 
the 
pertinent 
evidence 
of 
record, 
as well 
as all 
pertinent 
legal 
criteria.  
Thereafte
r, the RO 
must 
afford 
the 
veteran 
and her 
represent
ative the 
opportuni
ty to 
respond, 
including 
the 
opportuni
ty to 
file a VA 
Form 646.

4.  The 
RO also 
should 
contact 
the 
appellant 
and her 
represent
ative and 
ascertain 
if she 
desires 
an 
additiona
l Board 
hearing 
in view 
of the 
absence 
of her 
appointed 
represent
ative at 
the April 
2006 
Board 
hearing.  
If so, 
the RO 
should 
schedule 
such in 
accordanc
e with 
applicabl
e 
procedure
s.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



